 



CONFIDENTIAL
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
Exhibit 10.21
DEFINITIVE COMMERCIAL AGREEMENT
This Definitive Commercial Agreement (the “Agreement”) is entered into this 21st
day of April, 2006 by and between:
Rhein Biotech NV, incorporated under the laws of the Netherlands having its
registered office at Oude Maasstraat 47, NL 6229 BC Maastricht, The Netherlands
(hereinafter “RBNV”);
And
Rhein Biotech GmbH, formed and in good standing under the laws of Germany,
having its seat in Dusseldorf, Eichsfelder Strasse 11, 40595, Germany, (“RBG”);
And
Dynavax Technologies Corporation, a USA corporation having its offices at 2929
Seventh Street, Suite 100, Berkeley, CA 94710 USA (“Dynavax”).
(With each of RBNV, RBG and Dynavax, referred individually as a “Party” and
collectively as the “Parties”)
RECITALS
     Whereas, Crucell NV (“Parent”) is the owner of substantially all of the
share capital of Berna Biotech AG (“Berna”), which is the owner of substantially
all of the share capital of RBNV, which is in the vaccine business and owns
100 percent of the share capital of RBG;
     Whereas, Dynavax is in the vaccine development business and is a party to a
License and Supply Agreement with Berna;
     Whereas, Dynavax is purchasing RBG, and RBNV is selling RBG to Dynavax,
under the Share Sale and Purchase Agreement dated March 27, 2006;
     Whereas, RBNV and Dynavax have entered into a Letter of Intent dated
March 10, 2006, in connection with the purchase of the RBG stock and the
commercial agreements associated therewith (the “Letter of Intent”), for the
purpose of reaching non-binding understanding as to certain terms and binding
understanding as to others (as set forth therein), in order to negotiate a
written share purchase agreement and written commercial agreements (jointly the
“Definitive Agreements,” more particularly defined below);
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

1.



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     And Whereas, RBNV and Dynavax have negotiated the Definitive Agreements,
including the terms of the Agreement, which provides, inter alia, for the
termination of certain pre-existing agreements among the Parties (including
superseding such Letter of Intent with regard to the subject matter of this
Agreement), and the granting of certain license and other rights, as more
specifically described hereinbelow.
     NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth below, the Parties agree as follows:
SECTION 1. DEFINITIONS. The following initially capitalized terms have the
following meanings when used in this Agreement (and derivative forms of them
will be interpreted accordingly):

  1.1   “Affiliate” means, as to any person or entity, any other person or
entity, which controls, is controlled by, or is under common control with such
person or entity. A person or entity shall be regarded as in control of another
entity only if it owns or controls, directly or indirectly, at least fifty
percent (50%) of the equity securities or other ownership interests in the
subject entity entitled to vote in the election of directors or with the power
to direct or elect management of such subject entity. Affiliates of RBNV include
Parent, Green Cross Vaccine Corp. (an entity organized under the laws of the
Republic of Korea), Rhein Vaccines B.V., Berna Biotech A.G., and Crucell Holland
B.V.,. Affiliation shall be determined based on RBG being wholly owned by
Dynavax, and not owned at all by RBNV.     1.2   “Alum” means any composition
that is or contains aluminum in any form, regardless of whether [ * ]     1.3  
“Asian Country” means any country geographically located on the continent of
Asia. To be clear, the Asian Countries exclude Australia and New Zealand.    
1.4   “Closing Date” means the first date set forth above.     1.5   “Control”
means, with respect to a particular item of know-how or a particular Patent at a
given date, the ownership of or a license under, together with the right to
grant a license or sublicense of the scope set forth in the Agreement under,
such item of know-how or Patent, without breaching any written agreement with a
third party in existence as of such date.     1.6   “Cytovax” means the
prophylactic cytomegalovirus vaccine currently under development in NovoVacs BV.
    1.7   “Cytovax Program Products” means [ * ] , including Cytovax.     1.8  
“Definitive Agreements” means (i) the Share Sale and Purchase Agreement (parties
are RBNV and Dynavax) dated as of March 27, 2006; (ii) this Agreement (parties
are RBNV, RBG, and Dynavax); (iii) the Supervax Exclusive License Agreement
dated as of the Closing Date (parties are RBNV, RBG and Green

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

2.



--------------------------------------------------------------------------------



 



CONFIDENTIAL

      Cross); (iv) the Termination Agreement dated as of the Closing Date
(parties are Berna and Dynavax); and (v) the Waiver Agreement relating to the
employee stock plans (by managers and employees of RBG) dated as of the Closing
Date.     1.9   [ * ]     1.10   “Dynavax Notice” has the meaning given in the
first paragraph of Section 3.1.     1.11   “Existing Contracts” has the meaning
given in Section 2.1.     1.12   “Heplisav” means Dynavax’s current Hepatitis B
vaccine containing Hepatitis B surface antigen and Dynavax’s 1018 ISS.     1.13
  “Heplisav Program Product” means [ * ] In this context, [ * ] The product
Heplisav is included among the Heplisav Program Products.     1.14   [ * ]    
1.15   “High Cost Registration European Countries” means all countries that are
members of the European Union as of the Closing Date, and Norway, Switzerland
and Iceland, other than the Low Cost Registration European Countries.     1.16  
“Know How” means all materials, information, experience and data, formulae,
procedures, results and specifications, in written or electronic form, that
(i) are Controlled by RBG or RBNV as of the Closing Date, (ii) are not generally
known and (iii) are not subject to a third party confidentiality obligation that
prevents RBG or RBNV from disclosing the same. Know How includes the Master Cell
Line.     1.17   “Low Cost Registration European Countries” means any country
within the European Union as of the Closing Date, and Norway, Switzerland and
Iceland, in which the approval for marketing of a vaccine product [ * ]     1.18
  “Master Cell Line “ means the [ * ] strain, designated as [ * ] that exists as
master cell banks designated as [ * ] and working cell banks designated as [ * ]
as such cell line is described and referred to in the following IND filed with
the FDA: [ * ] This strain is referred to between the Parties as the [ * ]
strain.     1.19   “Patents” means all granted patents, including utility models
and certificates of invention, and reissues, reexaminations, supplementary
protection certificates, extensions, and term restorations thereof, and patent
applications, including any continuations, continuations-in-parts, divisionals
thereof, and the like.     1.20   [ * ] is defined by reference to [ * ] it [ *
] to [ * ] or [ * ] for a [ * ]

  (a)   [ * ] means to [ * ] and [ * ] a [ * ] or [ * ] of [ * ] are [ * ]
pursuant to a [ * ] that provides that [ * ] of [ * ] as a [ * ] from [ * ]

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

3.



--------------------------------------------------------------------------------



 



CONFIDENTIAL

  (b)   [ * ] to [ * ] or [ * ] for [ * ] of a [ * ] in [ * ] or [ * ] for the [
* ] of [ * ] the [ * ] in a [ * ] for [ * ] which [ * ] is [ * ] of this
definition [ * ] qualify [ * ]

  1.21   “RBG IP” means RBG Patents and the related Know How, both as of the
Closing Date.     1.22   “RBG Patents” means Patents Controlled by RBG as of the
Closing Date that are listed in Exhibit 1.16.     1.23   “Supervax” shall mean
the current prophylactic two dose Hepatitis B vaccine that includes the [ * ]
adjuvant. [ * ]     1.24   “Supervax Program Products” means all prophylactic
Hepatitis B vaccines that contain all of the following: [ * ] The Supervax
Program Products include Supervax.     1.25   “Theravax” means a therapeutic
Hepatitis B vaccine that contains all of [ * ]     1.26   “Theravax Program
Products” means all therapeutic Hepatitis B vaccines that contain all of [ * ]
The Theravax Program Products include Theravax.     1.27   “Traditional
Hepatitis B Vaccine” means any vaccine that contains [ * ] For the avoidance of
doubt, Traditional Hepatitis B Vaccine includes the following Hepatitis B
vaccines registered at Closing: [ * ]

In addition, throughout this Agreement the words “include” (and all conjugations
of it), “such as” and “for example” shall each be deemed to be followed by the
words “without limitation,” “but without limitation,” or similar language
against construing the language as limiting.
SECTION 2. CONFIRMATION, AMENDMENT AND TERMINATION OF EXISTING CONTRACTS AMONG
THE PARTIES

  2.1   Confirmation of Existing Contract Obligations. Except for the March 1,
2005 Agreement between RBG, RBNV and Berna (which is terminated by the Share
Sale and Purchase Agreement), and except to the extent specifically modified
herein and/or by a separate amendment attached hereto as an Exhibit, all terms
of pre-existing (prior to the Closing Date) contracts among RBG on the one hand
and RBNV, and its Affiliates, on the other hand the “Existing Contracts;” the
Existing Contracts exclude the Definitive Agreements), are hereby confirmed and
remain in full force and effect.     2.1.1   The Parties hereby agree that this
Agreement sets forth the entire understanding between the Parties and their
Affiliates with respect to the ownership of, all licenses to, and all rights to
use and practice, the RBG IP and the [ * ] strain (here and everywhere else used
in this Agreement where we refer to [ * ] we mean the strain [ * ] as described
in [ * ] Release Testing, Genetic and Product Characterisation). That is to say,
where we refer above to “except to the extent

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

4.



--------------------------------------------------------------------------------



 



CONFIDENTIAL

      specifically modified hereunder,” the grants of licenses under and rights
to use and practice the RBG IP set forth in this Agreement is, together with the
remainder of this Section 2.1.1 and Sections 2.4 and 2.5, are intended to
supersede all prior understandings with respect to the ownership of, licenses
under, and rights to use RBG IP and the [ * ] strain, and to set forth the
Parties’ entire agreement with respect to all of the foregoing matters mentioned
in this sentence. RBNV and its Affiliates hereby acknowledge that they have no
ownership or license rights in the RBG IP (excluding the Master Cell Line) and
the [ * ] strain other than the license rights set forth in this Agreement. RBNV
acknowledge that they have no financial interest in the RBG IP or [ * ] strain
other than as set forth in Section 2.4 and 2.5.     2.2   Termination of Berna
Agreement. The Termination Agreement between Dynavax and Berna, which sets forth
the Parties’ mutual agreement to terminate the License and Supply Agreement,
dated November 19, 2003, is attached as Exhibit 2.2. Thus, such License and
Supply Agreement is terminated. Section 2.1 of this Agreement shall not viewed
or deemed in any way to resurrect it.     2.3   Assignment of Supervax Trademark
Rights. The Supervax Trademark Assignment Agreement between RBG and Berna is
attached as Exhibit 2.3.     2.4   Fully Paid-Up License Rights. All Patent and
Know-How rights, including RBG Patents rights, granted to RBNV, RBG, and their
Affiliates, in pre-existing agreements between or among RBNV, RBG and their
Affiliates, are hereby paid-up and royalty-free at the Closing Date. With the
exception of (1) any outstanding invoices at Closing, (2) the arrangements
specifically made and/or referenced in the Definitive Agreements executed at
Signing and/or Closing (such as the profit share for Supervax, the loan
repayments, any outstanding accounts payable, any open invoices, and the
payments under Section 2.5) and (3) the [ * ] between RBG and RBNV described in
the October 1, 2005 Addendum to License Agreement (between RBG and GCVC dated
June 30, 1998) with respect to the License and Technology Transfer Agreement
between [ * ] sharing arrangement is also referred to at the end of
Section 2.5). RBG and RBNV hereby waive all rights to any and all claims to all
monies owed under such pre-existing agreements. If RBNV or RBG requests in
writing, RBG or RBNV, respectively, shall promptly execute, and deliver to the
other, any formal amendment documents confirming the waiver of any monetary
obligations owing thereto and/or to its Affiliates and specific to the aforesaid
pre-existing documents. Such confirmations must be consistent with this
Agreement and the other Definitive Agreements. Such confirmations shall not have
any force of effect to the extent inconsistent with this Agreement and/or any of
the other Definitive Agreements.     2.5   RBNV Rights to RBG Third Party
License Revenues. RBG shall pay to RBNV all monies (excluding those already
included in RBG’s accounts receivable as of the Closing Date) received by RBG
from third parties pursuant to obligations in license agreements with RBG, which
agreements exist on the Closing (other than current licenses with RBNV and its
Affiliates and specifically

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

5.



--------------------------------------------------------------------------------



 



CONFIDENTIAL

      excluding [ * ] and the License and Technology Transfer Agreement between
[ * ] ) (“Current Licenses”), to the extent that such monies exceed [ * ]
annually after adjustment for payments owed (a) based on agreements existing at
Closing, to other third parties from such monies (including any royalties due to
such other third parties on in-licensed IP sublicenses to the RBG licensees),
and (b) for intellectual property that becomes licensed under the Current
Licenses due to RBG obtaining control thereof after the Closing Date, to such
third parties pursuant to the written agreement by which RBG obtains such
control. For the purposes of clarity, these payments shall not include any
payments received by RBG with respect to its Supervax Program Products, Theravax
Program Products and Cytovax Program Products. RBNV shall have reasonable audit
access to records of such payments on reasonable terms and at reasonable times.
Such audits must be performed by a reputable certified public accountant, under
appropriate obligations of confidentiality. Such audits shall not be made more
frequently than once annually, no later than three (3) years after the payment
period being audited.

     Current Licenses specifically exclude the following:

  (a)   [ * ]     (b)   [ * ]

With respect to such [ * ] the [ * ] referred to in the October 1 2005 Addendum
to License Agreement (between RBG and GCVC dated June 30, 1998) shall continue
in full force and effect.
SECTION 3. SUPERVAX RIGHTS OF FIRST REFUSAL AND FIRST NEGOTIATION

  3.1   European Countries (other then Low Cost Registration European
Countries). Dynavax, or an Affiliate thereof, shall promptly notify RBNV in
writing within [ * ] of taking its decision to develop the first Supervax
Program Product (and thereafter within [ * ] after it takes such decision with
respect to each subsequent Supervax Program Product not already (at the time of
such decision) subject to a pre-existing third party agreement) for any High
Cost Registration European Countries (“Dynavax Notice”). Dynavax, and/or an
Affiliate thereof, shall not [ * ] the (i) development and commercialization
(including marketing and selling), and/or (ii) distribution and/or sale of such
Supervax Program Product(s) for and in High Cost Registration European Countries
until after the Parties have exercised their commercially reasonable efforts
according to this Section 3.1 (unless RBNV fails to provide within the time
period stated in Section 3.1.1 a notice that RBNV wishes to negotiate with
Dynavax or its Affiliate under that Section).     3.1.1   Schedule and
Procedure. Within [ * ] of receiving notification pursuant to Section 3.1, RBNV,
or an Affiliate thereof, may notify Dynavax in writing of RBNV’s, or an
Affiliate’s, intention to negotiate a development and commercialization
agreement with Dynavax or an Affiliate thereof (the “RBNV

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

6.



--------------------------------------------------------------------------------



 



CONFIDENTIAL

      Notice”). If RBNV, or an Affiliate thereof, does not provide the RBNV
Notice, then Dynavax may deem the failure to answer as a negative response and
shall be free to proceed with third-party transactions regarding such Supervax
Program Product rights in any and/or all of the countries mentioned in the
Dynavax notice, without restriction.     3.1.2   Within [ * ] of receiving the
RBNV Notice, Dynavax, or an Affiliate thereof, shall provide RBNV with a good
faith written proposal for a development and commercialization agreement (at a
term sheet or greater level of detail, but not required to be at the level of a
fully drafted agreement), which may, at Dynavax’s discretion, [ * ] for such
Supervax Program Product in the specific country or countries (“Dynavax
Proposal”).     3.1.3   Within [ * ] of receipt by RBNV of the Dynavax Proposal
(“Negotiation Period”), RBNV and Dynavax, or their designated Affiliates, shall
exercise their commercially reasonable efforts to negotiate, [ * ] the terms of
such development and commercialization arrangement, including [ * ] .     3.1.4
  Dynavax, or an Affiliate thereof, shall not offer more favorable terms, such
as an offer that does not require the sharing of development costs (if the offer
to RBNV included such sharing), than those offered to RBNV under Section 3.1.2
(if a proposal under such Section was required of Dynavax), within [ * ] from
the expiration of the Negotiation Period, unless those terms have first been
offered to, and rejected by, RBNV, which rejection or approval shall be provided
within [ * ] of notification. A failure to respond within such [ * ] shall be
considered a rejection. After such [ * ] period, Dynavax, RBG and their
Affiliates shall be free to proceed with third-party transactions regarding such
Supervax Program Products rights in any and/or all of the countries mentioned in
the Dynavax notice, without restriction.

Dynavax is entitled to provide the Dynavax Notice to RBNV with respect to one or
more High Cost Registration European Countries. Dynavax may also choose (in its
sole discretion) to include in the Dynavax Notice Low Cost Registration European
Countries, and is not required to proceed separately, contemporaneously or later
under Section 3.2. RBNV is not entitled to pick and choose among countries in a
Dynavax Notice, but rather must respond on a group basis to the country or
countries that is or are included in the Dynavax Notice.
Dynavax is entitled to provide the Dynavax Notice to RBNV with respect to one or
more Supervax Program Products. RBNV is not entitled to pick and choose among
Supervax Program Products in a Dynavax Notice, but rather must respond on a
group basis to the Supervax Program Product(s) that is or are included in the
Dynavax Notice.

  3.2   Asian Countries and Low Cost Registration European Countries. Dynavax,
or an Affiliate thereof, shall promptly notify RBNV in writing within [ * ] of
taking its decision to [ * ] in any Asian Country(ies) and/or Low Cost
Registration European Country(ies). Such decision must only be made if the
Supervax Program Product and data regarding it is such that it shall be at a
stage

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

7.



--------------------------------------------------------------------------------



 



CONFIDENTIAL

      that it would be reasonable to [ * ] it being understood and agreed that
if in the particular country it is customary that [ * ] Dynavax, and/or an
Affiliate thereof, shall not [ * ] any third party for the sale and/or
distribution of Supervax for and in any Asian Country(ies) and/or Low Cost
Registration European Country(ies) until after the Parties have exercised their
commercially reasonable efforts according to this Section 3.2 (unless RBNV fails
to provide a notice that it wishes to negotiate with Dynavax or its Affiliate
under Section 3.2.1 within the deadline stated in such Section in which case
Dynavax and RBG are free to proceed regarding such Supervax Program Product
rights for the country(ies) mentioned in the notice, without restriction).    
3.2.1   Schedule and Procedure. Within [ * ] of receiving notification pursuant
to Section 3.2, RBNV, or an Affiliate thereof, may notify Dynavax in writing of
RBNV’s, or an RBNV Affiliate’s, intention to negotiate a commercialization
agreement with Dynavax, or an Affiliate thereof, with respect to the Asian
Country(ies) and/or Low Cost Registration European Country(ies) mentioned in
Dynavax’s or its Affiliate’s notice (such notice from RBNV, the “RBNV Notice”).
If RBNV, or an Affiliate thereof, does not provide the RBNV Notice, then Dynavax
may deem the failure to answer as a negative response. In that case, Dynavax and
RBG are free to proceed regarding such Supervax Program Product rights for the
country(ies) mentioned in their notice, without restriction.     3.2.2   Within
[ * ] of receipt of the RBNV Notice, RBNV and Dynavax, or their designated
Affiliates, shall exercise their commercially reasonable efforts to negotiate, [
* ] in good faith, the essential terms and conditions of sales and distribution,
including [ * ] .     3.2.3   In case negotiations under Section 3.2.2 (if
required to be initiated thereunder) do not result, within the specified [ * ]
in an agreement as specified in Section 3.2.2, Dynavax, or an Affiliate thereof,
may [ * ] provided that Dynavax, or an Affiliate thereof, shall not offer to
such third parties more favorable terms than those offered to RBNV, within [ * ]
after the end of discussions under Section 3.2.2 without first offering such
more favorable terms to RBNV. RBNV is obliged to respond yes or no to the more
favorable terms within [ * ] A failure to respond within such [ * ] is
considered a rejection.

The principles of the last two paragraph of Section 3.1 apply to Section 3.2 as
well. To avoid any doubt, this Section 3.2 does not apply to Supervax Program
Product rights for Low Cost Registration European Countries where such rights
for the particular countries have already been passed upon by RBNV through the
mechanism of Section 3.1.

  3.3   First Negotiation. Dynavax and RBNV agree that, for [ * ] after the
Closing Date, neither Party nor their Affiliates, shall negotiate with any third
parties, without first negotiating and discussing in good faith with each other,
any possible joint development, research, collaboration and/or marketing
agreement for [ * ]

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

8.



--------------------------------------------------------------------------------



 



CONFIDENTIAL
SECTION 4. GRANT OF LICENSES.

  4.1   Supervax. RBG hereby confirms its exercise of the exclusive (even as to
the grantor) license option in the License Option Agreement Supervax dated
November 9, 2005, between RBG and Green Cross Vaccine Corporation (the
“Superseded Option”). The terms of such resulting exclusive license are
described in the Exclusive License Agreement attached hereto as Exhibit 4.1,
which terms supersede the Superseded Option.     4.2   Master Cell Line and
Hepatitis B Surface Antigen [ * ] . Subject to any pre-existing third party
agreements and the terms of this Agreement (including the covenants specified in
Section 6 hereof), RBNV and its Affiliates, hereby with respect to Section 4.2.1
agree that RBG and Dynavax have, and with respect to Section 4.2.2 grant, and
confirm the grant, to RBG and Dynavax, of the following rights:     4.2.1   The
right to use the Master Cell Line for Hepatitis B surface antigen ([ * ] )
currently in RBG’s possession (including progeny of such cell line) for any and
all permitted purposes, including clinical and commercial production. “Permitted
purposes” in this context means all activities outside the scope of the
exclusive license of Section 4.3.2, other than activities forbidden in
Section 6, during the time period forbidden therein.     4.2.2   A non-exclusive
license under all Patents (if any) owned, or controlled with the right to
sublicense, by RBNV to develop, make, have made, use, offer to sell, sell, store
and import Hepatitis B surface antigen ([ * ] ) produced on the Master Cell
Line, but while the license of Section 4.3.2 is in effect only outside the scope
of the exclusive license of Section 4.3.2; and excluding activities forbidden in
Section 6, during the time period forbidden therein.     4.2.3   Sublicense
Rights. The rights and licenses specified in 4.2.1 and 4.2.2 above are
sublicensable without RBNV’s and its Affiliates’ consent through one or more
tiers or layers of sublicensees to RBG’s and Dynavax’s Affiliates, third party
contract manufacturers, contract clinical and analytical service providers,
distributors, and commercial development and/or marketing partners (including
licensees).     4.2.4   The rights and licenses granted in this Section 4.2 are
royalty-free and fully paid-up as far as any payments to RBNV and its Affiliates
are concerned, and are perpetual.     4.3   RBG License Grants to RBNV. Subject
to the terms of this Agreement and any restrictions stated in in-licenses by
which RBG acquired Control of any RBG IP that is not owned by RBG, RBG hereby
grants to RBNV and its Affiliates, and RBNV and its Affiliates shall hereby
receive, the following rights:     4.3.1   a fully paid-up, royalty-free,
non-exclusive, license under RBG IP, in perpetuity, to develop, make, have made,
use, sell, offer to sell, store, import and export any

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

9.



--------------------------------------------------------------------------------



 



CONFIDENTIAL

    and all products, except for Supervax Program Products, Theravax Program
Products, Cytovax Program Products and Heplisav Program Products.

  4.3.1.1   The exclusion of Supervax Program Products, Theravax Program
Product, Cytovax Program Products and Heplisav Program Products from the
foregoing license means (without limitation) that such license does not extend
to the making and selling of Hepatitis B surface antigen (or any other
ingredient covered by or made using the RBG IP) for inclusion (or under
contractual terms that would permit their inclusion) in any Supervax Program
Product(s), Theravax Program Product(s), Cytovax Program Product(s) and/or
Heplisav Program Product(s). Accordingly, RBNV and their Affiliates shall only
supply Hepatitis B surface antigen, made using RBG IP, and such other
ingredients to third parties under circumstances in which such third parties
(and any entities to which they may transfer such antigen and other ingredients)
are legally forbidden and precluded from making Supervax Program Products,
Theravax Program Products, Cytovax Program Product and Heplisav Program Products
using the supplied quantities of such antigen and other ingredients.
Notwithstanding the foregoing, RBNV and its Affiliates shall not be required to
amend their existing agreements to comply with the restrictions specified in
this Section 4.3.1, but shall exert its reasonable diligent efforts, which do
not adversely financially impact RBNV, to include such terms upon amendment
thereof and shall include them on any voluntary extension to the relationship
(i.e. one that is not required without RBNV’s or its Affiliate’s consent under
the contract that exists as of the Closing Date).

  4.3.2   a fully paid-up exclusive license under RBG IP, to develop, make, use,
offer to sell, store, sell and import Traditional Hepatitis B Vaccines (such as
[ * ] and any combination vaccines (containing two (2) or more vaccines directed
against diseases caused by independent agents) that (a) include a Traditional
Hepatitis B Vaccine (such as [ * ] ), but (b) exclude Heplisav Program Products.
Such license shall be exclusive, even as to Dynavax and RBG, for a term lasting
until the longer of the end of ten years or the life of the last-to-expire
applicable RBG Patent.

  4.3.2.1   The foregoing license explicitly does not extend to the making and
selling of Hepatitis B surface antigen (or any other ingredient covered by or
made using the RBG IP) for inclusion (or under contractual terms that would
permit their inclusion) in any Supervax Program Product(s), Theravax Program
Product(s), Cytovax Program Product(s) and/or Heplisav Program Products.
Accordingly, RBNV and their Affiliates shall only supply Hepatitis B surface
antigen, made using RBG IP, and such other ingredients to third parties under
circumstances in which such third parties (and any entities to which they may
transfer such antigen and other ingredients) are legally forbidden and precluded
from making Supervax Program Products, Theravax Program Products, Cytovax
Program Product and Heplisav Program Products using the supplied quantities of
such

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

10.



--------------------------------------------------------------------------------



 



CONFIDENTIAL

      antigen and other ingredients. Notwithstanding the foregoing, RBNV and its
Affiliates shall not be required to amend their existing agreements to comply
with the restrictions specified in this Section 4.3.2, but shall exert its
reasonable diligent efforts, which do not adversely financially impact RBNV, to
include such terms upon amendment thereof and shall include them on any
voluntary extension to the relationship (i.e. one that is not required without
RBNV’s or its Affiliate’s consent under the contract that exists as of the
Closing Date).

  4.3.3   For the avoidance of doubt, the licenses of Section 4.3.1 and 4.3.2 do
not in any way diminish the scope of RBG’s rights to the Supervax Program
Products, Theravax Program Products and Cytovax Program Products.     4.3.4  
Sublicense Rights and Restrictions. The licenses of both Sections 4.3.1 and
4.3.2 are subject to restrictions on RBG’s ability to license and sublicense
pursuant to pre-existing third-party agreements (i.e. agreements with entities
other than Affiliates). Other than such third party licensing restrictions:

  (1)   RBNV’s non-exclusive license rights provided in subsection 4.3.1 above
are sublicensable in conjunction with the grant of a license or sublicense under
[ * ]     (2)   RBNV’s exclusive license rights provided in subsection 4.3.2
above, are sublicensable [ * ] without any requirement that RBNV license other
intellectual property in conjunction with the grant of the sublicense.     (3)  
To avoid any doubt, any sublicensees under the license of subsection 4.3.1 and
any sublicensees under the license of Section 4.3.2 shall be subject to the same
restrictions as stated in Sections 4.3.1.1 and 4.3.2.1, respectively, as if such
sublicensees were RBNV or an RBNV Affiliate.

  4.3.5   RBG Obligation to Secure Third Party Licensor Consent. At RBNV’s
written request, RBG shall promptly notify each third party licensor of RBG IP,
of RBG’s obligation under Section 4.3 to sublicense rights in such RBG IP to
RBNV, and if consent or amendment under the appropriate license agreement is
required, then RBG shall [ * ] to obtain written consent from each such third
party licensor. Promptly upon securing each required consent from a third party
licensor, if the terms of the consent are acceptable to RBNV, then the Parties
shall execute a formal sublicense agreement with RBNV providing for (1) the
sublicense of RBG IP rights to RBNV, and (2) the assumption of obligations by
RBNV as provided for in such third party license agreements. If any such
sublicense requires the payment of monies to the third party licensor (including
any payment in the form of an amendment that results in a payment of less money
to RBG under the contract than without such amendment), RBNV shall be informed
in writing of such potential financial obligation, and RBNV shall be responsible
for the payment of all such fees to said third party licensor. RBNV shall be
entitled to terminate such sublicense in accordance with its terms, but shall
not in this manner be able to avoid responsible for any non-cancelable
sublicensing-related fees.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

11.



--------------------------------------------------------------------------------



 



CONFIDENTIAL

  4.3.6   Licensed RBG Patent Maintenance. Given the non-exclusive nature of the
license of Section 4.3.1, RBG and Dynavax will be under no requirement to
prosecute or maintain RBG Patents, which do not specifically claim [ * ] If RBG
and Dynavax elect to abandon any RBG Patent, RBG and/or Dynavax will first give
RBNV reasonable notice of such intention and the opportunity to prosecute or
maintain such RBG Patent. In this case, optionally, at RBNV’s sole discretion,
RBNV may do so in its own name; provided that RBG and Dynavax will receive a
non-exclusive license to such RBG Patents, consistent with the licenses granted
herein and with any pre-existing third party agreements (i.e. if 3rd party
obligations exist that apply to the practice of the inventions claimed in the
RBG Patents taken over by RBNV, then RBNV must comply with such 3rd party
license obligations respecting such practice). If RBG and Dynavax choose, as
part of a strategic move, to abandon a particular RBG Patent, which does not
claim specifically [ * ] and which would reasonably benefit the RBG Patent
portfolio, then the Parties will diligently [ * ]     4.4   Defense of Patent
Litigation. If either Party after the Closing is warned or sued by a third party
alleging or charging infringement of any Patents claiming the licensed Know How
or the use thereof by either Party or its Affiliates, then the Party that was
warned or sued shall notify promptly the other Party. Except only if, as and to
the extent otherwise provided in Article 8, each Party shall be responsible, at
its expense, for settling and/or defending such warning, allegation or charge
(including associated litigation) to the extent relating to such Party’s or its
Affiliates’ use of the licensed Know-How. [ * ] Upon a Party’s reasonable
request, the other Party agrees to reasonably assist in any such defense on
mutually agreed reasonable terms, provided that the requesting Party agrees to
reimburse the other Party for the reasonable out of pocket expenses incurred by
the other Party for the provision of such assistance. Dynavax and RBG are
considered a single “Party” for purposes of this Section 4.4.     4.5   Patent
Enforcement.     4.5.1   Notification. In the event that a Party obtains actual
knowledge that a third party’s activities likely infringe one or more of the RBG
Patents within the scope of the exclusive license granted in Section 4.3.2, it
shall promptly notify the other Party of any such likely infringement.     4.5.2
  Control of Suit:

  4.5.2.1   As to the infringement of exclusively licensed RBG Patents pursuant
to Section 4.3.2, RBG shall have the first right to effect termination of such
infringement, including bringing suit or other proceedings against the infringer
in its own name and the other Parties hereto shall be kept informed at all times
of all such proceedings taken by RBG. If RBNV, or

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

12.



--------------------------------------------------------------------------------



 



CONFIDENTIAL

      another Party licensee, requests, such Party may join with RBG as a Party
to the lawsuit or other proceeding in a monitoring capacity only at its own
expense. However, even if RBNV chooses to join the suit in such a monitoring
capacity, RBG shall retain sole control of the prosecution of such suit or
proceedings, as the case may be.     4.5.2.2   If (a) RBG elects not to file
legal proceedings against a third party within [ * ] such possible infringing
activities, and has not engaged in, or has terminated, reasonably diligent
business discussions to terminate such infringement, and (b) the infringement
involves the commercialization of a product that competes directly with any
then-marketed product of RBNV or any of its Affiliates, and if the alleged
infringement is likely to have a more than insignificant impact on RBNV’s
business in the country(ies) where sales of allegedly infringing product is
occurring, then RBNV shall have the right to effect termination of such
infringement, including bringing suit or other proceedings against the infringer
in its own name. The other Parties hereto shall be kept informed at all times of
all such proceedings taken by RBNV. RBNV shall not be authorized to make any
admission, consent, or other representation during the proceeding, which would
admit the invalidity or unenforceability of an RBG Patent, without the advice
and consent, in writing, from RBG, which RBG is entitled to withhold in its
reasonable discretion. If RBG (or an RBG Affiliate) requests, such entity may
join with RBNV as a party to the lawsuit or other proceeding at its own expense.
In this case, RBNV shall retain control of the prosecution of such suit or
proceedings, as the case may be, except that RBG shall have the sole right to
control the prosecution of such suit or proceedings as regards all matters
affecting validity and/or enforceability of the RBG Patent(s).

  4.5.3   Costs and Monetary Recovery: Each Party shall bear all its costs
incurred in connection with such lawsuit or other proceeding. Any monetary
recovery shall first be paid to the Parties (and their Affiliates) to reimburse
their legal and other costs associated with the legal proceeding. [ * ]
remaining recovery shall be paid to or retained by RBNV, [ * ] remaining
recovery shall be paid to or retained by RBG.     4.5.4   Disclaimer. Nothing in
this Agreement shall be construed as obligating any Party the right, to proceed
against a third party infringer.     4.5.5   Area of No RBNV Enforcement Rights.
RBNV and its Affiliates shall not have any right to enforce the RBG Patents
outside the scope of the exclusive license in Section 4.3.2 during the time
period while it remains exclusive. Without limitation, this means that RBNV and
its Affiliates have no right to enforce the RBG Patents within the scope of the
non-exclusive license of Section 4.3.1, to the extent broader than the license
of Section 4.3.2 (i.e. outside of any overlap between Section 4.3.1 and Section
4.3.2).

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

13.



--------------------------------------------------------------------------------



 



CONFIDENTIAL
SECTION 5. TECHNICAL ASSISTANCE AND COOPERATION

  5.1   Master Cell Line Issues-Cooperation. Dynavax and RBNV acknowledge that
the Master Cell Line is (1) used by RBNV and its Affiliates for the production
of products that are approved by Governmental Authorities, and that are
currently on the market, and (2) is confidential and of crucial importance to
the Parties. Accordingly, [ * ] ensure the best and most informed approach. To
avoid any doubt, [ * ] Dynavax and RBNV further agree to use reasonable efforts
to promptly notify the other party of any and all communications to and from
Governmental Authorities relating to the safety of the Master Cell Line, as well
as of any communication and/or concerns expressed by such regulatory authority
relating to the safety, quality or characterization of the Master Cell Line, and
agree to consult promptly with each other to resolve any such concerns with the
FDA or such other Governmental Authorities. The Parties agree to share all
safety, toxicity and tumorogenicity data regarding the Master Cell Line that any
of them (or their Affiliates) generates (or receives or contracts for) [ * ]    
5.2   Production Technology Assistance. RBG will provide to RBNV and to its
Affiliates reasonable access to assistance regarding the Hepatitis B and
Hansensula polymorpha production technologies as in existence at RBG on the
Closing (with no updating), as follows:     5.2.1   Troubleshooting. For a
period of [ * ] after Closing, RBG will make available for general diagnosis and
troubleshooting, in each year during this [ * ] period up to [ * ] at a cost of
[ * ] per FTE month, which cost may be adjusted for inflation every year, plus
all travel and related expenses, provided that RBNV provides RBG at least [ * ]
advance notice of such request. [ * ] RBG’s technical personnel supplied by RBG
for such general diagnosis and troubleshooting.     5.2.2   Long Term Projects.
For a period of [ * ] after Closing, RBG will make available for long term
projects, including training of Parent’s personnel, up to an aggregate of [ * ]
of which no more then [ * ] within [ * ] at a cost of [ * ] per FTE month, which
cost may be adjusted for inflation every year, plus all travel and related
expenses, provided that Parent provides RBG at least [ * ] advance notice of
such request. [ * ] RBG technical personnel supplied by RBG for such long term
projects.     5.2.3   The aggregate FTEs stated in Sections 5.2.1 and 5.2.2 are
stated collectively for RBNV and its Affiliates together. They are not each
separately entitled to this number of FTEs.     5.3   No Transfer or Supply
Obligations. Other than is mentioned in Sections 5.1 and 5.2, there are no
obligations for RBG or RBNV to supply each other or their Affiliates, Know How,
products or other materials pursuant to the license grants herein. Any such
existing obligations are hereby waived. The Parties remain free to contract in
writing for new such obligations in the future in their sole discretions.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

14.



--------------------------------------------------------------------------------



 



CONFIDENTIAL
SECTION 6. COVENANTS NOT TO COMPETE

  6.1   [ * ] RBG and Dynavax, for [ * ] after Closing, will not develop and/or
market, and/or license others to develop and/or market, for [ * ] Hepatitis B
vaccine, other than Heplisav Program Products.     6.2   [ * ] RBG and Dynavax,
for [ * ] after Closing, will not develop and/or market, and/or license others
to develop and/or market, [ * ] other than Heplisav Program Products.

SECTION 7. REPRESENTATIONS AND WARRANTIES

  7.1   RBG warrants and represents to RBNV that any and all RBG IP rights
licensed from third parties, which rights are necessary for the research,
development, manufacture, marketing, sale or importation of the products known
as (a) [ * ] and/or (b) HepavaxGene, are sublicensable, and have been
sublicensed, to RBNV and its Affiliates, without the need to secure the prior
consent from such third parties.     7.2   RBNV, RBG and Dynavax warrant and
represent to each other that (i) it has the full right and authority to enter
into this Agreement and to grant the rights granted herein; (ii) it has not
previously granted any rights to third parties in conflict with the rights and
options granted herein; (iii) it shall not violate the law or existing
contractual obligations by executing this Agreement; (iv) it is not bound by any
obligations to third parties that would impair its ability to perform its
obligations or grant the licenses contemplated herein; and (v) it has duly
executed this Agreement. UNLESS OTHERWISE EXPRESSLY PROVIDED FOR IN THIS
AGREEMENT, EACH PARTY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING WARRANTIES OF MERCHANTABILITY, NON-INFRINGEMENT, PATENT VALIDITY,
TECHNICAL FEASIBILITY, FITNESS FOR ANY PARTICULAR PURPOSE, AND ANY WARRANTIES
CONCERNING THE INHERENT PROPERTIES OF KNOW HOW AND RBG IP SUPPLIED OR LICENSED
UNDER THIS AGREEMENT. EACH PARTY MAKES NO WARRANTY AS TO THE MERCHANTABILITY OF
THE PRODUCTS, ITS LICENSED KNOW HOW OR LICENSED PATENTS.

SECTION 8. INDEMNIFICATIONS AND INSURANCE

  8.1   Licensee Third Party Responsibilities.     8.1.1   Dynavax/RBG
Responsibility. Dynavax and RBG shall be responsible, and shall hold RBNV
harmless for: (i) all financial obligations to third parties (i.e. parties that
are not Parties hereto and Affiliates thereof) due to the receipt or exercise by
Dynavax or RBG of the rights addressed in section 4.2; and (ii) all requirements
in relation to RBNV’s existing (as of the Closing Date) third-party licenses,
arising out of Dynavax’s or RBG’s receipt or exercise of the rights addressed in
section 4.2 of which RBNV informs Dynavax (i.e. if third-party

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

15.



--------------------------------------------------------------------------------



 



CONFIDENTIAL

      obligations exist (meaning that they are provided for in a written
agreement with a third party executed before the Closing Date) for the use of
the Master Cell Line by RBG and Dynavax under the license of Section 4.2, then
fulfillment of those obligations shall not be RBNV’s responsibility, but RBNV
must inform RBG and Dynavax of such third-party obligations in order for RBG and
Dynavax to be able to fulfill them). For the avoidance of any doubt, RBNV shall
not be liable for any financial obligations to third parties, including for
example upstream royalties or other payments, arising out of Dynavax’s, RBG’s or
their Affiliates’ exercise of rights to third-party technology the rights in
which have been sublicensed hereunder.     8.1.2   RBNV/Affiliate
Responsibility. RBNV is responsible, and shall hold RBG and Dynavax harmless
for: (i) all financial obligations to third parties (i.e. parties that are not
Parties hereto and Affiliates thereof) due to the receipt or exercise by RBNV
and its Affiliates of the license of subsection 4.3.1 and/or 4.3.2, and (ii) all
requirements in relation to RBG’s existing (as of the Closing Date) third-party
licenses for RBG IP, arising out of RBNV’s or its Affiliates’ receipt or
exercise of the licenses of subsections 4.3.1 and 4.3.2 of which RBG and/or
Dynavax informs RBNV (i.e. if third-party obligations exist (meaning that they
are provided for in a written agreement with a third party executed before the
Closing Date) for the exercise of the licenses of Sections 4.3.2 and 4.3.2 shall
not be Dynavax’s nor RBG’s responsibility, but Dynavax or RBG must inform RBNC
of such third-party obligations in order for RBNV and its Affiliates to be able
to fulfill them. For the avoidance of any doubt, RBG and Dynavax shall not be
liable for any financial obligations to third parties, including for example
upstream royalties or other payments, arising out of RBNV’s or its Affiliates’
exercise of rights to third-party RBG IP sublicensed hereunder.     8.1.3  
Cooperation. The Parties shall cooperate in the mechanics of making payment to
any upstream licensors. This includes that the sublicensing Party will forward
payments and reports received from the sublicensed Party to the third-party
licensor, promptly after receipt, and will share promptly all notices of
delinquency and non-payment received.     8.2   General Product Indemnification.

  (a)   Each licensing Party herein (“Licensor”) shall not be liable for, and
each licensed Party herein (“Licensee”) shall defend indemnify and hold Licensor
together with its Affiliates and the directors, officers and employees of all of
them (the “Licensor Indemnitees”) harmless against, any and all liabilities
(including product liability and infringement of third party Patents insofar as
such infringement relates to activities carried out by Licensee under this
Agreement), damages, losses costs, and expenses, including reasonable attorney’s
fees (collectively “Damages”), resulting in any manner from third-party claims,
demands and actions (collectively, “Claims”) arising out of (a) the use by
Licensee or its Affiliates of the Master Cell Line and/or the licensed Know How,
or (b) the Licensee’s

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

16.



--------------------------------------------------------------------------------



 



CONFIDENTIAL

      other activities in exercise of a license granted it hereunder, including
the development or manufacture of licensed (hereunder) prototypes or clinical
supplies by Licensee or its Affiliates, or the use of any licensed
(hereunder) product manufactured, or used by Licensee or its Affiliates by any
human being regardless of whether such use was contemplated by the Parties,
except in the case of each (a) and (b) to the extent such liabilities result
from (x) the willful misconduct, or gross negligence by the Licensor Indemnitees
and/or (y) the Licensor’s breach of its representations and warranties under
this Agreement. For purposes of illustration, Dynavax shall not be responsible
and shall be defended and held harmless by RBNV for product liabilities relating
to [ * ] while RBNV shall not be responsible for and shall be defended and held
harmless by Dynavax and RBG for product liabilities relating to Supervax Program
Products, Theravax Program Products and Cytovax Program Products. RBG is the
Licensor, and RBNV and its Affiliates are the Licensees, regarding the licenses
of Section 4.3. RBNV is the Licensor, and RBG, Dynavax and their Affiliates are
the Licensees, regarding the licenses of Section 4.2.     (b)   RBG hereby
agrees to indemnify, defend and hold harmless RBNV and its Licensor Indemnitees
from and against all Damages resulting from Claims to the extent arising out of
(1) a breach of RBG’s representations and warranties under this Agreement,
and/or (2) RBG Indemnitees’ willful misconduct, or gross negligence. Likewise,
RBNV hereby agrees to indemnify, defend and hold harmless RBG and its Licensor
Indemnitees (including Dynavax and its people) from and against all Damages
resulting from Claims to the extent arising out of (1) a breach of RBNV’S
representations and warranties under this Agreement, and/or (2) RBNV
Indemnitees’ willful misconduct, or gross negligence.

  8.3   Indemnification Procedure. If a Party (the “Indemnitee”) intends to
claim indemnification under Section 8, Indemnitee shall promptly notify the
other Party (the “Indemnitor”) of any claim, demand, action, or other proceeding
for which the Indemnitee intends to claim such indemnification. The Indemnitor
shall have the right to participate in, and to the extent the Indemnitor so
desires jointly with any other Indemnitor similarly noticed, to assume the
defense thereof with counsel selected by the Indemnitor; provided, however, that
the Indemnitee shall have the right to retain its own counsel at Indemnitee’s
own expense. The indemnity obligations under this Article 8 shall not apply to
amounts paid in settlement of any claim, demand, action or other proceeding if
such settlement is effected without the prior express written consent of the
Indemnitor, which consent shall not be unreasonably withheld or delayed. The
failure to deliver notice to the Indemnitor within a reasonable time after
notice of any such claim or demand, or the commencement of any such action or
other proceeding, only to the extent actually prejudicial to its ability to
defend such claim, demand, action or other proceeding, shall relieve such
Indemnitor of any liability to the Indemnitee under this Article 8 with respect
thereto, but the omission so to deliver notice to the Indemnitor shall not
relieve it of any liability that it may have to the

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

17.



--------------------------------------------------------------------------------



 



CONFIDENTIAL

      Indemnitee otherwise than under this Article 8. The Indemnitor may not
settle or otherwise consent to an adverse judgment in any such claim, demand,
action or other proceeding, that diminishes the rights or interests of the
Indemnitee without the prior express written consent of the Indemnitee, which
consent shall not be unreasonably withheld or delayed. The Indemnitee, its
Affiliates, and all of their employees and agents, shall reasonably cooperate
with the Indemnitor and its legal representatives in the investigation of any
claim, demand, action or other proceeding covered by this Section 8.

If the Parties cannot in good faith agree as to the application of Section 8.2
to any particular Claim, then each Party may the conduct its own defense of such
Claim and reserves the right to claim indemnification (to the extent provided
for in Section 8.2) from the other Party upon resolution of the underlying
Claim.

  8.4   Insurance. Each Party shall maintain insurance against all foreseeable
risks and claims arising from its performance of activities licensed hereunder.
    8.5   Limitation of Liability. EXCEPT TO THE EXTENT A PARTY MAY BE REQUIRED
TO INDEMNIFY THE OTHER FOR AMOUNTS PAID TO THIRD PARTIES OR AS REGARDS A BREACH
OF A CONFIDENTIALITY OBLIGATION, NEITHER PARTY (NOR ITS AFFILIATES) SHALL BE
LIABLE TO THE OTHER PARTY (NOR ITS AFFILIATES) FOR PUNITIVE, EXEMPLARY,
MULTIPLIED OR CONSEQUENTIAL DAMAGES (SUCH AS LOST PROFITS, OPPORTUNITY COSTS,
MISSED BUSINESS OPPORTUNITIES, OR OTHER THINGS CAUSED BUT NOT PROXIMATELY CAUSED
BY ANY BREACH OR DEFAULT UNDER THIS AGREEMENT, WHETHER THE THEORY OF LIABILITY
IS GROUNDED IN CONTRACT, TORT (INCLUDING NEGLIGENCE) PRODUCT LIABILITY OR
OTHERWISE). EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT TO SEEK SUCH DAMAGES.

SECTION 9. MISCELLANEOUS

  9.1   Governing Law. This Agreement will be governed by the laws of [ * ]
(without giving effect to its conflict of law rules and regulations). Any
dispute shall be resolved by arbitration before the London Court of
International Arbitration in accordance with the [ * ] applying the substantive
law of [ * ] excluding conflicts of law rules.     9.2   Arbitration Procedure.
        Any controversy, dispute or claim which may arise out of or in
connection with this Agreement, including the exhibits attached hereto, or the
interpretation, enforceability, performance, breach, termination or validity
thereof, including disputes relating to alleged breach or termination of the
foregoing, but excluding any determination as to the infringement, validity or
claim interpretation of Patents of each Party related to the subject matter
hereof and/or the misuse and/or

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

18.



--------------------------------------------------------------------------------



 



CONFIDENTIAL

      misappropriation of a Party’s Information, (each a “Dispute”) shall be
resolved by binding arbitration in accordance with the [ * ] except where this
rules conflict with this provision, in which case this provision controls. The
Arbitration shall be held in English and shall take place in London. The Dispute
shall be construed in accordance with the laws of [ * ] exclusive of conflicts
of law rules. The arbitration tribunal shall consist of three neutral
arbitrators, each of whom shall be an attorney who (a) has at least fifteen
(15) years of experience in the biopharmaceutical field in a law firm or
corporate law department of over twenty-five (25) lawyers or (b) was a judge of
a court of general jurisdiction. However: (X) at least one of the arbitrators
must be an attorney described in clause (a) of the foregoing sentence; (Y) at
least one of the arbitrators must be trained in [ * ] and have been admitted to
practice in [ * ] ; and (Z) at least one of the arbitrators must be a native
English speaker. The arbitrators shall be neutral, independent, disinterested,
and impartial. Each Party shall nominate in the request for arbitration and the
answer thereto one arbitrator and the two arbitrators so named will then jointly
appoint the third arbitrator as chairman of the arbitration tribunal. After
appointment, the Parties shall have no ex-parte communication with their
proposed arbitrator. If one Party fails to nominate its arbitrator or, if the
Parties’ arbitrators cannot agree on the person to be named as chairman within [
* ] the President of the London Court of International Arbitration shall make
the necessary appointments. Within [ * ] of initiation of arbitration, the
Parties shall reach agreement upon and thereafter follow procedures assuring
that the arbitration will be concluded and the award rendered within no more
than eight months from selection of the arbitrators. Failing such agreement, the
Arbitration Rules of the London Court of International Arbitration will control
the procedures and scheduling and the Parties will follow procedures that meet
such a time schedule. Each Party has the right before or, if the arbitrators
cannot hear the matter within an acceptable period, during the arbitration to
seek and obtain from the appropriate court provisional remedies such as
attachment, preliminary injunction, replevin, etc., to avoid irreparable harm,
maintain the status quo or preserve the subject matter of the arbitration. Any
request for such provisional measures by a Party to a court shall not be deemed
a waiver of this agreement to arbitrate. In addition, the Arbitrator Tribunal
may, at the request of a Party, order provisional or conservatory measures
(including, without limitation, preliminary injunctions to prevent breaches
hereof) and the Parties shall be able to enforce the terms and provisions of
such orders in any court having jurisdiction. The decision of the arbitration
tribunal must be in writing and must specify the basis on which the decision was
made, and the award of the arbitration tribunal shall be final and judgment upon
such an award may be entered in any competent court or application may be made
to any competent court for judicial acceptance of such an award and order of
enforcement. AS IS CONSISTENT WITH SECTION 8.5, THE ARBITRATOR SHALL BE
EMPOWERED TO AND SHALL NOT AWARD ANY PARTY PUNITIVE, EXEMPLARY, MULTIPLIED OR
CONSEQUENTIAL DAMAGES (SUCH AS LOST PROFITS, OPPORTUNITY COSTS, MISSED BUSINESS
OPPORTUNITIES, OR OTHER THINGS CAUSED BUT NOT PROXIMATELY CAUSED BY ANY BREACH
OR

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

19.



--------------------------------------------------------------------------------



 



CONFIDENTIAL

      DEFAULT UNDER THIS AGREEMENT, WHETHER THE THEORY OF LIABILITY IS GROUNDED
IN CONTRACT, TORT (INCLUDING NEGLIGENCE) PRODUCT LIABILITY OR OTHERWISE), AND
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT TO SEEK SUCH DAMAGES. NO PARTY
MAY SEEK OR OBTAIN PREJUDGMENT INTEREST OR ATTORNEY’S FEES OR COSTS.     9.3  
Notice and Reports. All notices required by this Agreement shall be in writing.
All notices and reports shall be sent by fax followed by overnight courier to
the Parties at the following addresses or such other addresses as may be
designated in writing by the respective Parties:

         
 
  To RBNV:   Rhein Biotech NV
 
      Oude Maasstraat 47,
 
      NL 6229 BC Maastricht,
 
      The Netherlands
 
      [ * ]
 
       
 
  To RBG:   Rhein Biotech GmbH
 
      Eichsfelder Strasse 11
 
      Dusseldorf 40595
 
      Germany
 
      [ * ]
 
       
 
  To Dynavax:   Dynavax Technologies Corporation
 
      2929 Seventh Street, Suite 100
 
      Berkeley, CA 94710
 
      USA
 
      [ * ]
 
      ATTN: CEO
 
       
 
      With a required copy to Dynavax at the same address and fax, to “ATTN:
LEGAL DEPARTMENT.”

Any notices shall be deemed given when received by the other Party, including in
the case of notices sent by facsimile, if the sender has a valid confirmation of
the facsimile going through.

  9.4   Priority of Agreement. The Parties agree and acknowledge that this
Agreement supersedes any and all prior written or oral agreements between the
Parties and any of their affiliates concerning the subject matter of this
Agreement. In particular, this Agreement supersedes the Letter of Intent in all
respects regarding the subject matter of this Agreement. The Letter of Intent
shall not be used to interpret or deemed to limit or modify the terms of this
Agreement. However, the Confidentiality Agreement will remain in effect and will
not be superseded by this Agreement; provided, however, that information
exchanged between the Parties

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

20.



--------------------------------------------------------------------------------



 



CONFIDENTIAL

      (with each Party for this purpose being deemed to include its Affiliates)
shall be deemed exchanged under the Confidentiality Agreement) and protected
thereunder; and provided, further, that notwithstanding any restriction on use
stated in such Confidentiality Agreement, the right of a Party and its
Affiliates to use items of confidential information, materials and know-how as
stated in this Agreement shall not be restricted by such Confidentiality
Agreement within the scope of a right or license granted hereunder to such Party
and its Affiliates and instead the Parties’ (and their Affiliates’) rights
stated in this Agreement shall prevail. This Agreement and the Exclusive License
Agreement between Green Cross and RBG and the Trademark Assignment Agreement
both signed on the Closing Date together state the Parties entire agreement with
respect to Supervax Program Products, as if they were a single agreement, with
none of such agreement superseding any of the others of them.     9.5  
Assignability. This Agreement may not be assigned without the prior written
consent of the other Party, except (i) to an Affiliate, (ii) upon merger of a
Party, or (iii) upon the sale of all or substantially all of Licensee’s assets
relating to the manufacture of antibodies or proteins. Any attempted assignment
contrary to the terms of this provision shall be void.     9.6   Force Majeure.
Neither Party or its Affiliates shall be liable for any unforeseeable event
beyond its reasonable control not caused by the fault or negligence of such
Party, which causes such Party to be unable to perform its obligations under
this Agreement, and which it has been unable to overcome by the exercise of due
diligence. In the event of the occurrence of such a force majeure event, the
Party unable to perform shall promptly notify the other Party. It shall further
use its best efforts to resume performance as quickly as possible and shall
suspend performance only for such period of time as is necessary as a result of
the force majeure event     9.7   Expenses. Each Party shall bear its own
expenses, if not expressly agreed otherwise in this Agreement.     9.8  
Amendment and Waiver. This Agreement may be amended or modified only by a
writing executed by each of the Parties. No waiver of any breach of this
Agreement will be deemed to constitute a continuing waiver of any subsequent
breach, whether of the same or of any other provision hereof.     9.9  
Severability. If any provision of this Agreement is held or found to be
unenforceable, such provision shall be deemed severed and stricken from this
Agreement, but the remainder of this Agreement shall under all circumstances
remain in full force and effect. The Parties intend that even is a provision is
found to be unenforceable and thus deemed severed and stricken from this
Agreement, the remaining terms of this Agreement shall continue in effect in all
cases, and there shall be no right to rescind or terminate this Agreement.    
9.10   Counterparts. This Agreement may be executed in multiple counterparts,
each

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

21.



--------------------------------------------------------------------------------



 



CONFIDENTIAL

      of which will constitute an original, but all of which when taken together
will constitute a single agreement. Delivery of an executed counterpart
signature page of this Agreement by facsimile, email or other electronic
transmission will be effective as delivery of a manually executed counterpart of
this Agreement.

{REMAINDER OF PAGE INTENTIONALLY BLANK}
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

22.



--------------------------------------------------------------------------------



 



CONFIDENTIAL
THIS AGREEMENT HAS BEEN EXECUTED BY DYNAVAX, RBG AND RBNV, TO HAVE EFFECT ON THE
DATE FIRST WRITTEN ABOVE ON THE FIRST PAGE OF THIS AGREEMENT.

          For RBNV:    
 
       
By:
  /s/ P.G.J. Heijmanns    
 
       
Name:
  P.G.J. Heijmanns    
Title:
  Managing Director    
 
        For Dynavax:    
 
       
By:
  /s/ Dino Dina    
 
       
Name:
  Dino Dina, M.D.    
Title:
  President and CEO    
 
        For RBG:    
 
       
By:
  /s/ Frank Ubags    
 
       
Name:
  Frank Ubags    
Title:
  CEO    

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

23.



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Exhibit 1.16
The RBG Patents
[ * ]
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

24.



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Exhibit 2.2
Termination of Berna Agreement
TERMINATION AGREEMENT
This Termination Agreement (“Agreement”) is made as of the 21st day of
April 2006 (hereinafter the “Effective Date”) by and between
BERNA BIOTECH AG, a Swiss Company having its registered Head Office at
Rehhagstrasse 79, CH-3018 Bern, Switzerland (“Berna”)
And
DYNAVAX TECHNOLOGIES CORPORATION, a USA corporation having its offices at 2929
Seventh Street, Suite 100, Berkeley, CA 94710 USA (“Dynavax”).
(With each of Berna and Dynavax, referred individually as a “Party” and
collectively as the “Parties”).
WITNESSETH
WHEREAS, Berna is the owner of 100 per cent of the share capital of Rhein
Biotech NV (hereinafter “RBNV”), which prior to the Effective Date owned
100 percent of the share capital of Rhein Biotech GmbH (hereinafter “RBG”);
WHEREAS, Berna and Dynavax are parties to the License and Supply Agreement dated
November 19, 2003 (“November 19 Agreement”), a copy of which is attached hereto
as Exhibit 1;
WHEREAS, Dynavax is purchasing RGB, and RBNV is selling RGB to Dynavax;
WHEREAS, the sale of RBG to Dynavax is conditioned on the Parties’ mutual
termination of the November 19, 2003 Agreement on the terms and conditions set
forth in this Termination Agreement;
NOW THEREFORE, in consideration of the premises, the mutual understandings and
the obligations herein contained, and intending to be legally bound, the Parties
do hereby agree as follows,:

  1.   Pursuant to Section 15.2 of the November 19 Agreement, the Parties
mutually agree to terminate the November 19 Agreement as of the Effective Date.
    2.   With the exceptions of (a) any payments already made under the
November 19 Agreement, (b) any payments due and owed as of Closing to Berna, and
(c) the Parties’ obligations under Section 14 of the November 19 Agreement, all
financial and other obligations based on the November 19 Agreement are forever
waived and forgiven.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

25.



--------------------------------------------------------------------------------



 



CONFIDENTIAL

3.   Without limiting the generality of the foregoing, neither Party shall be
bound by the surviving Sections 4.4 thorough 4.9, 8, 9 through 13 and 16 of the
November 19 Agreement, notwithstanding Section 15.6 of the November 19
Agreement. The confidentiality clause 14 shall, however, survive termination.

4.   Any and all rights of the Parties relating to the subject matter of the
November 19 Agreement, shall be only as set forth in the Definitive Commercial
Agreement dated as of the Effective Date, among Dynavax, RBG and Rhein Biotech
NV.

(Signature page follows)
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

26.



--------------------------------------------------------------------------------



 



CONFIDENTIAL
IN WITNESS WHEREOF, the Parties hereto have caused this instrument to be
executed, in two copies, each an original, by their respective duly authorized
officers and representatives with effect as of the date first above written.
DYNAVAX TECHNOLOGIES CORPORATION

                  /s/ Dino, Dina              
By:
  Dino Dina, M.D.       By:   blank
 
               
Title:
  President & CEO       Title:   blank
 
               
Date:
  blank       Date:   blank
 
               

BERNA BIOTECH AG

                  /s/ René Beukema              
By:
  René Beukema       By:   blank
 
               
Title:
  General Counsel & Corporate            
 
  Secretary of Crucell Holland, B.V.       Title:   blank
 
               
 
               
Date:
  21 April, 2006       Date:   blank
 
               

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

27.



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Exhibit 2.3
Supervax Trademark Assignment Agreement
TRADEMARK ASSIGNMENT AGREEMENT
 
This Trademark Assignment Agreement (“Agreement”) is made as of the .... day of
March 2006 (hereinafter the “Effective Date”) by and between
BERNA BIOTECH AG, a Swiss Company having its registered Head Office at
Rehhagstrasse 79, CH-3018 Bern, Switzerland (“Assignor”)
And
RHEIN BIOTECH GmbH, formed and in good standing under the laws of Germany,
having its seat in Dusseldorf, Eichsfelder Strasse 11, 40595, Germany,
(“Assignee”);
WITNESSETH
WHEREAS, Assignor has adopted, and used, the mark “SUPERVAX” (hereinafter the
“Trademark”), which it has registered worldwide. Attached Exhibit 1 identifies
the specific registrations by country;
WHEREAS, Assignor has exclusively licensed, on a worldwide basis, the Trademark
to Assignee in a Trademark License Agreement having the Effective Date of
October 24, 2005;
WHEREAS, Assignor is selling its equity interest in Assignee to another Party,
and as a consequence, is willing to assign the Trademark to Assignee, and
Assignee is willing to acquire title to such Trademark;
NOW THEREFORE, in consideration of the premises, the mutual understandings and
the obligations herein contained, and intending to be legally bound, Assignor
and Assignee do hereby agree as follows,:

  1.   For good and valuable consideration, the receipt of which is hereby
acknowledged, Assignor does hereby assign to Assignee all rights, title and
interest in and to said Trademark, the goodwill of the business symbolized by
said mark, along with the registrations thereof worldwide.     2.   Assignor
shall cooperate with all of Assignee’s reasonable requests for the execution of
formal documents, which Assignee may require to record its title to said
registrations with, and assume responsibilities for representation before, the
trademark office authorities of the various countries in which the Trademark is
registered.     3.   As of Closing, Assignee shall assume all responsibilities
for the filing, prosecution, and maintenance of the Trademark worldwide.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

28.



--------------------------------------------------------------------------------



 



  4.   The terms and conditions of this Assignment Agreement, including the
Attachments hereto, constitute the entire agreement and understanding of the
Parties, supersede all previous communications, whether oral or written, between
the Parties, including any previous agreement or understanding varying or
extending the same. There are no further or other agreements or understandings,
written or oral, in effect between the Parties with respect to the subject
matter hereof.     5.   This Agreement may be released, discharged, abandoned,
changed or modified in any manner, only by an instrument in writing of equal
formality, signed by the duly authorized officer or representative of the
Parties.     6.   Notices. All notices required by this Agreement shall be in
writing. All notices shall be sent by fax followed by overnight courier to the
Parties at the following addresses or such other addresses as may be designated
in writing by the respective Parties:

  To Berna:   Berna Biotech AG
Rehhagstrasse 79
CH-3018 Berne
Switzerland
[ * ]     To RBG:   Rhein Biotech GmbH
Eichsfelder Strasse 11
Dusseldorf 40595
Germany
[ * ]

      Any notices shall be deemed given when received by the other Party.     7.
  Force Majeure. No Party, or its Affiliates, shall be liable for any failure or
delay in performance under this Agreement which is due in whole or in part
directly or indirectly to any cause of any nature beyond the reasonable control
of such Party or its Affiliate.

(Signature page follows)
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

29.



--------------------------------------------------------------------------------



 



CONFIDENTIAL
IN WITNESS WHEREOF, the Parties hereto have caused this instrument to be
executed, in two copies, each an original, by their respective duly authorized
officers and representatives with effect as of the date first above written.
RHEIN BIOTECH GmbH

                  /s/ Frank Ubags       /s/ Z. Janowicz          
By:
  Frank Ubags       By:   Z. Janowicz
Title:
  managing director       Title:   COO
 
               
Date:
  21 April, 2006       Date:   21 April, 2006

BERNA BIOTECH AG

              /s/ René Beukema                  
By:
  René Beukema       By:    blank
Title:
  General Counsel & Corporate        
 
  Secretary of Crucell Holland, B.V.       Title:  blank
 
               
Date:
  21 April 2006       Date:  blank

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

30.